COURT OF APPEALS OF VIRGINIA


Present:   Judge Elder, Senior Judges Bray and Overton


LYNCHBURG DIVISION OF SOCIAL SERVICES
                                            MEMORANDUM OPINION *
v.   Record No. 0704-02-3                       PER CURIAM
                                              OCTOBER 1, 2002
WANDA L. FENIMORE


           FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                       J. Leyburn Mosby, Judge

           (Joyce M. Coleman, Senior Assistant City
           Attorney, on briefs), for appellant.
           Appellant submitting on briefs.

           (Christopher Billias, on brief), for
           appellee. Appellee submitting on brief.


     The Lynchburg Division of Social Services (the division)

appeals the decision of the trial court denying the division's

petition to terminate Wanda Fenimore's (mother) residual parental

rights in her son, Jackson, and rejecting the division's foster

care plan and attendant permanency plan of adoption.     The division

argues the trial court erroneously (1) failed to approve the

petition, (2) found mother was remediating the conditions that

prompted loss of custody, and (3) concluded that restoration of

custody in mother was in Jackson's best interests.     We agree and

reverse the decision.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              BACKGROUND

     Near midnight on March 11, 2000, police responded to a

telephone call that advised mother had left her two children home

alone.   Upon arrival at the residence, officers found Jackson, age

one, and his older brother, age eight, inside and without adult

supervision.   Jackson's brother reported mother had departed the

house at approximately 7:30 p.m. "to go to a night club."   The

officers immediately notified the division, and the division

assumed emergency custody of the children.    Mother did not contact

the division and inquire into the whereabouts of her children

until 9:00 a.m. the following day.

     Subsequent investigation by social worker Eleanor Maxham

revealed trash, dirty clothing, food, garbage and feces throughout

the house, together with an offensive odor.    Donald Miller, the

city building inspector, visited the residence the day following

the emergency removal and declared it unfit for human habitation.

     Seeking to assist mother resolve the family's needs, foster

care worker Lisa Bailey offered mother extensive services in

parenting, substance abuse treatment, mental health counseling,

housing, employment, and medication management.     In response,



                                - 2 -
mother twice began parenting classes but failed to complete the

program on each occasion.    She initially attended an outpatient

pre-treatment program for substance abuse but did not pursue

scheduled "continuing care" sessions to address her mental

health problems, housing issues, employment, and alcohol

dependency.    Mother acknowledged a history of depression and the

prior use of Depakote, Prozac, and Effexor, sometimes together

with alcohol, and attempted suicide on October 13, 2001.

     Following the condemnation of her home in March 2000,

mother resided with friends for several weeks, later relocating

to an apartment for five months and then to a YWCA until evicted

for nonpayment of rent in July 2001.      She next resided with her

boyfriend and his family, but moved in December 2001.     During

the nineteen months Jackson was in foster care, mother was

employed in fourteen different jobs for periods ranging from two

days to five months and was admittedly "fired" on several

occasions.

                               ANALYSIS

             Pursuant to Code § 16.1-283(B), the residual
             parental rights to a child who has been found by
             the court to be abused and neglected and placed
             in foster care may be terminated if the court
             finds, based upon clear and convincing evidence,
             that it is in the best interests of the child and
             that:

                  (1) The neglect or abuse suffered by such
             child presented a serious and substantial threat
             to his life, health or development, and



                                 - 3 -
               (2) It is not reasonably likely that the
          conditions which resulted in such neglect or
          abuse can be substantially corrected or
          eliminated so as to allow the child's safe return
          to his parent or parents within a reasonable
          period of time.

Jenkins v. Winchester Dep't of Soc. Servs., 12 Va. App. 1178,

1184, 409 S.E.2d 16, 20 (1991).

                               Neglect

     The testimony of Maxham, Miller, and police officer P.A.

Cooper, corroborated by photographs and other evidence, clearly

proved the residence provided Jackson by mother was littered

with feces and garbage, insect-infested, foul smelling and

otherwise unfit for human habitation.    Mother left Jackson and

his older brother, children ages one and eight, respectively,

alone in the house overnight and did not return and inquire into

the children's whereabouts until the following morning.

Manifestly, such circumstances presented a serious risk to

Jackson's health and safety.

                    Correction of Conditions

     The division offered mother extensive services to assist in

reuniting the family, while protecting the children.   However,

during the nineteen months Jackson remained in foster care,

mother failed to substantially remedy the circumstances that

prompted Jackson's removal.    She failed to complete mental

health and substance abuse counseling, obtain adequate housing

or stable employment, or cooperate in other rehabilitative


                                - 4 -
efforts by social, medical or other agencies to reduce or

eliminate the neglect or abuse of Jackson.   Accordingly, the

record does not support the trial court's finding that mother

made substantial efforts to remedy the conditions leading to

foster care.

                     Best Interests of the Child

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."    Logan v. Fairfax County Dep't of Human Servs., 13
Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).     "It is clearly

not in the best interests of a child to spend a lengthy period

of time waiting to find out when, or even if, a parent will be

capable of resuming his [or her] responsibilities."     Kaywood v.

Halifax County Dep't of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

     Here, mother clearly failed to demonstrate a willingness or

ability to alter the circumstances that necessitated Jackson's

foster care.   Nevertheless, the trial court determined mother

was making substantial efforts to remedy such conditions and

that termination of her parental rights was not in Jackson's

best interests, a decision plainly wrong and without support in

the record.

     We, therefore, reverse the decision of the trial court,

approve termination of mother's parental rights, and the

                                - 5 -
division's attendant foster care and permanency plan, with the

goal of adoption.

                                      Reversed and final judgment.




                              - 6 -